.;, · •
          "'J\O 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                             Page I of I



                                                     UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                                        (For Offenses Committed On or Aller November I, 1987)
                                                     V.

                               Alexander Maldonado-Trejo                                Case Number: 3 :20-mj-20317

                                                                                        Francisco J Sanchez
                                                                                        Defendanl 's Allorney


           REGISTRATION NO. 94296298

           THE DEFENDANT:                                                                                                  FEB 11 2020
            ~ pleaded guilty to count(s) 1 of Complaint
            D was found guilty to count(s)
                                                          - - - - - - - - - - - - - - - - -----t--b=sa~~""""'~=-
                                                                                                                     •        1.:-· • '
                                                                                                                                           ~=--
                                                                                                                    CLER,, u:; l"'J IS ! r,1Cf COURT
                                                                                                                                                    :
                  after a plea of not guilty.                                                ._B_Y_ __ _ _ _ _ __ ....,.......,
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

           Title & Section                       Nature of Offense                                                        Count Number(s)
           8:1325                                ILLEGAL ENTRY (Misdemeanor)                                              1

             D The defendant has been found not guilty on count(s)
                                                             -------------------
            •     Count(s)
                               - - - - - - - - - - - - - - -- - -
                                                                  dismissed on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a ter~-of/

                                         /
                                          ijzf-TIME SERVED                            • ________ days
             ~   Assessment: $10 WAIVED ~ Fine: WAIVED
             ~ Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
             D Court recommends defendant be depo11ed/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Tuesday, February 11, 2020



            Received
                                       / ,<
                                      //
                          -DUSM
                             - - -- - -- -
                                             \   .
                                                                                      UNITED STATES MAGISTRATE JUDGE



            Clerk's Office Copy                                                                                                       3:20-mj-20317
